DICE, Commissioner.
The conviction is for aggravated assault with a motor vehicle; the punishment, two. months in jail and a fine of $300.
A statement of facts in narrative form appears in the record, which is only-approved by counsel for appellant. Not having been agreed to by counsel for both the appellant and the state or approved by-the trial court, as required by Sec. 1, subd. E, Art. 759a, Vernon’s Ann.C.C.P., the same-cannot be considered. Works v. State, Tex.Cr.App., 343 S.W.2d 706.
In the absence of a statement of facts which may be considered, we cannot pass upon the question of admissibility of evidence or the court’s refusal to give a certain requested charge. Freeman v. State, Tex.Cr.App., 352 S.W.2d 833; Hankins v. State, 163 Tex.Cr.R. 553, 294 S.W.2d 850. The record also reflects that no exception, was taken to the court’s refusal to give the requested charge.
All proceedings appear to be regular, and; nothing is presented for review.
The judgment is affirmed.
Opinion approved by the court.